DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0233585, previously cited) in view of Seith et al (US 2011/0139474, previously cited).
Regarding claim 1, Lin teaches pneumatic hand tool with rotating impact kinetic energy comprising: a device case equipped with a pneumatic motor inside ([0021]); a first axial bevel gear (21) axially connected to an axis of the pneumatic motor and located at one ending portion of the device case (located at end of portion 13; fig 4); and an impact power set comprising a rotary seat (including elements 30 and 22) being in the form of a ring seat and pivotally connected to the ending portion of the device case (pivots via bearing 222a; fig 4), the rotary seat being integrally formed with a second axial bevel gear (220 integral with element 22) and a receiving chamber (in element 30 housing unlabeled rings), the second axial bevel gear and the first axial bevel gear being engaged with each other (shown in fig 3), and the receiving chamber being formed inside the rotary seat (shown in fig 3, formed in element 30); at least one impact ring accommodated in the receiving chamber (unlabeled rings in chamber shown in fig 3); and an output rotation shaft (32) formed with a shaft joint for outputting power at one end (joint 32 is capable of outputting power in the form of rotation), the shaft joint protruding from an outer end of the rotary seat (fig 4; extending from element 30). Lin is silent as to how rotation is transmitted to the output rotation shaft and does not teach details of the impact ring such as a path hole, the output rotation shaft pivotally connecting with the rotary seat through the path hole or receiving intermittent tapping of the impact ring. Seith teaches a pneumatic impact tool including a rotary seat (839) with an integral gear (841) with a receiving chamber having an impact ring (843) accommodated therein (fig 17), a path hole (853) being 
Regarding claims 2 and 3, Lin, as modified, teaches all the elements of claim 1 as described above. Lin further teaches the rotary seat has a top portion (22) and a bottom portion (30) which are disposed in a same axial direction (oriented on the same axis as shown in fig 2), the second axial bevel gear (220) is formed on the top portion (fig 2), the shaft joint is protruded from and exposed at an outer end of the bottom portion (fig 4; the shaft joint protrudes from the device case), the top portion is located at the ending portion of the device case (fig 4), the bottom portion is relatively far from the ending portion of the device case (fig 4; bottom portion is spaced from the top end of the case), and the receiving chamber is located between the top portion and the bottom portion (fig 2); wherein two end walls of the rotary seat respectively form an opening, and the opening communicates with the receiving chamber (fig 3; an opening communicates with the receiving chamber in element 30 and has two end walls). 
Regarding claims 4 and 5, Lin, as modified, teaches all the elements of claim 1 as described above. Seith further teaches at least one shaft bolt (847a, 847b) is mounted in the rotary seat ([0080]), at least one arc groove (859) is formed on an outer wall of the impact ring, the shaft bolt extends into the receiving chamber to contact the arc groove and the impact ring is constrained to move and rotate (figs 21A, 21B; [0082]); and wherein at least one protruding portion (853a, 853b) is formed on a hole wall of the path hole, at least one protruding rib (833) is formed on a shaft wall of the output rotation shaft, and for the impact ring the protruding portion strikes the protruding rib to output rotary tapping kinetic energy from the shaft joint of the output rotation shaft (figs 21A, 21B; [0082]).
Response to Arguments
Applicant's arguments filed 24 Nov 2020 have been fully considered but they are not persuasive. Applicant argues that the rotary seat of Lin is not integrally formed with a second axial bevel gear and a receiving chamber. Examiner respectfully disagrees. As detailed above, Lin teaches a rotary seat being formed of two pieces (22, 30). The second axial bevel gear 220 is integrally formed on element 22, and the receiving chamber is integrally formed within element 30. There is no limitation which requires the rotary seat to be a single integral piece. This is consistent with applicant’s specification and claim 2 which require the rotary seat to include a distinct top portion and bottom portion. Applicant further argues that Seith does not teach a bevel gear. However, Seith is not relied upon to teach this limitation, as it is present in the Lin reference. Seith is provided to teach the specifically claimed means for outputting rotation from the motor, which are not explicitly described in Lin. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Another impact driving tool with similar rotational components is cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723